ANSTEAD, Judge.
This is an appeal by the state from an order of the trial court discharging the ap-pellees under the provisions of the speedy trial rule. At issue is whether the state was obligated to secure an order staying proceedings in the trial court during the pendency of the state’s appeal of an order granting a motion to suppress. We hold that the state was obligated to secure such an order under the express provisions of Rule 9.140(c)(2), Florida Rules of Appellate Procedure, effective March 1, 1978.
The state contends that it is entitled to rely on the automatic stay provisions of Section 924.071(2), Florida Statutes (1977). *257We have previously rejected such a contention, even before the adoption of Rule 9.140(c)(2), on the basis that Rule 3.191(d)(2)(iv), Florida Rules of Criminal Procedure, required an order from the trial court extending speedy trial time during the pendency of an interlocutory appeal filed by the state. State v. Cannon, 332 So.2d 127 (Fla.4th DCA 1976). With the adoption of Rule 9.140(c)(2), we now believe that the Supreme Court has resolved any doubts as to the necessity of such an order.
Accordingly, the order of discharge is affirmed.
DOWNEY, C. J., and LETTS, J., concur.